REQUESTED BY: Dear Senator Goodrich:
You have asked whether a foreign corporation for profit can perform abortions in the State of Nebraska. You have also asked whether such a corporation, without being licensed as a health clinic, can operate a `ladies center' in the `office' of a physician who performs first trimester abortions and related services there. If it can do either lawfully, you want to introduce legislation to make such act or acts unlawful.
Under Neb.Rev.Stat. §§ 71-2017(1), 71-2017.01(4), and71-2018 (Reissue 1976), a center where abortions are performed on out patients has to be licensed as a health clinic by the Department of Health unless it is the residence, office or clinic of a physician or other stated person, not including a corporation for profit.
A foreign corporation for profit, like a Nebraska corporation for profit, cannot perform any of the personal services which require a license in medicine and surgery. Performing an abortion and `maintain[ing] an office' for the examination or treatment of any physical condition of humans requires such a license. See, Neb.Rev.Stat. §§ 21-2003
and 21-20,105 (Reissue 1977), 21-2202 (Supp. 1980), 71-1,102
(Reissue 1976), and 71-102 (Supp. 1980).
Thus, the `office' of the physician exempted from licensing as a health clinic under Neb.Rev.Stat. §§ 71-2018
and 71-2017.01(4) cannot be maintained by a corporation for profit.
This does not preclude such a corporation from providing some administrative services for the physician who performs the abortions, providing it does not interfere with or control the exercise of professional judgment by the physician. However, if such a corporation solicits the patients for the clinic and gets a share of each fee collected for performing the abortion, the physician may be subject to disciplinary action under Neb.Rev.Stat. § 71-148 (Supp. 1980).
In conclusion, a foreign corporation for profit cannot perform abortions in the State of Nebraska. Such a corporation itself cannot operate a health clinic without a license.